Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 8-15, 17, 19 allowed.
The following is an examiner’s statement of reasons for allowance: 
The limitations of claim 8 including “wherein the reconstituted chip-level BEOL build-up structure includes deep vias that connect to the first die-level BEOL build-up structure, and extend below test pads in the first die-level BEOL build-up structure” was not considered to be obvious.
The limitations of claim 13 including “building a reconstituted chip-level back end of the line (BEOL) build-up structure on back sides of the plurality of groups of die sets and in contact with a plurality of TSVs in the plurality of groups of die sets, after depositing the gap fill material and prior to bonding the second carrier substrate opposite the first carrier substrate” was not considered to be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 4-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
[The Examiner notes that the scope of claim 1 is different than the scope of original claim 8]
Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20200083189 A1) hereafter referred to as Chen in view of Chu et al. (US 20190189503 A1) hereafter referred to as Chu. 
In regard to claim 1 Chen teaches a chip [see Fig. 15, Fig. 19, Fig. 20] comprising:
a reconstituted chip-level back end of the line (BEOL) build-up structure  [see Fig. 15 see paragraph 0027, 0035 “any suitable carrier for carrying a semiconductor wafer or a reconstituted wafer for the manufacturing method of the semiconductor package” “In one embodiment, the interconnection structure may be formed in a back-end-of-line (BEOL) process”] including a plurality of interconnects [see paragraph 0047 “redistribution circuit structure 150”];
a die set [see paragraph 0031 “semiconductor die 130 includes a plurality of semiconductor dies”] on the reconstituted chip-level BEOL build-up structure; and 
an gap fill [see paragraph 0043 “insulating encapsulation 140”] material on the reconstituted chip-level BEOL build-up structure and surrounding the die set.

however see paragraph 0043 “dielectric materials, or other suitable materials” “inorganic filler or inorganic compound (e.g. silica, clay, and so on)”.
See Chu teaches see paragraph 0035 “dielectric gap fill candidate material 500 (e.g., organic materials comprised of carbon, hydrogen and/or oxygen; silicon containing organic materials; flowable oxide; nitride; amorphous silicon films) can be deposited or spun onto the gap fill substrate 300 and the bottom electrodes 200”. Note that amorphous silicon is a matrix under broadest reasonable interpretation.
Thus it would be obvious to modify Chen to include that the gap fill is inorganic , wherein the inorganic gap fill material includes a silicon matrix.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that inorganic dielectric material such as amorphous silicon are known to give good results as filling material to join the dies together.
In regard to claim 2 Chen and Chu as combined teaches wherein the die set [see Fig. 1 “plurality of semiconductor dies, such as a semiconductor die 130-1, a semiconductor die 130-2, and a semiconductor die 130-3”] include a first die and a second die.
In regard to claim 3 Chen and Chu  as combined teaches wherein the first die includes a first die-level BEOL build-up structure [see paragraph 0032 “plurality of pads 130b distributed on the active surface 130a, a passivation layer 130c covering the active surface 130a and a portion of the pads 130b, a plurality of conductive vias 130d connecting to the pads 130b exposing by the passivation layer 130c, and a protection layer 130e disposed on the conductive vias 130d”], and the second die includes a second die-level BEOL build-up structure.

Claim 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen  in view of Chu . 
In regard to claim 20 Chen teaches a method of fabricating a reconstituted wafer [see Fig. 15, Fig. 19, Fig. 20 see Fig. 15 see paragraph 0027, 0035 “any suitable carrier for carrying a semiconductor wafer or a reconstituted wafer for the manufacturing method of the semiconductor package” “In one embodiment, the interconnection structure may be formed in a back-end-of-line (BEOL) process”] comprising:
mounting a plurality of groups of die sets [see Fig. 1 see paragraph 0031 “semiconductor die 130 includes a plurality of semiconductor dies”]  face up onto a first carrier substrate; 
depositing a gap fill material [see Fig. 2 “insulating encapsulation 140” ] onto the first carrier substrate and laterally surrounding each die of the plurality of groups of die sets, 
but does not specifically teach wherein the gap fill material comprises a silicon matrix, 
however see paragraph 0043 “dielectric materials, or other suitable materials” “inorganic filler or inorganic compound (e.g. silica, clay, and so on)”.
See Chu teaches see paragraph 0035 “dielectric gap fill candidate material 500 (e.g., organic materials comprised of carbon, hydrogen and/or oxygen; silicon containing organic materials; flowable oxide; nitride; amorphous silicon films) can be deposited or spun onto the gap fill substrate 300 and the bottom electrodes 200”. Note that amorphous silicon is a matrix under broadest reasonable interpretation.
Thus it would be obvious to modify Chen to include wherein the gap fill material comprises a silicon matrix.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that inorganic dielectric material such as amorphous silicon are known to give good results as filling material to join the dies together.
.

Claim 22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 20180096973 A1) hereafter referred to as Shen in view of Chu . 
In regard to claim 22 Shen teaches a wafer on wafer process [see Fig. 4, see Figs. 1-3 see paragraph 0045] comprising:
bonding a first reconstituted wafer of known good dies [“More layers 120 may be bonded onto the stack, by facing the front 121 of the added wafer layers 120 to the backside 112 (& layer 118) of the wafer 100, using the same processes as above” “filler material, such as an insulator, a dielectric, an oxide, a molding material, or a BCB material may be deposited to fill gaps or grooves 114 around the newly bonded good dies 110”] to a second reconstituted wafer of known good dies,
wherein the first reconstituted wafer of known good dies includes an array of dies [see above “good dies 110” see Fig. 4, see Figs. 1-3] embedded in a  gap fill material [see above “filler material, such as an insulator, a dielectric, an oxide, a molding material, or a BCB material may be deposited to fill gaps or grooves 114 around the newly bonded good dies 110”]
but does not specifically teach gap fill material is a silicon matrix .
See Chu teaches see paragraph 0035 “dielectric gap fill candidate material 500 (e.g., organic materials comprised of carbon, hydrogen and/or oxygen; silicon containing organic materials; flowable oxide; nitride; amorphous silicon films) can be deposited or spun onto the gap fill substrate 300 and the bottom electrodes 200”. Note that amorphous silicon is a matrix under broadest reasonable interpretation.

Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that inorganic dielectric material such as amorphous silicon are known to give good results as filling material to join the dies together.
In regard to claim 24 Shen and Chu as combined teaches wherein the second reconstituted wafer of known good dies includes a second array of dies [see Shen Fig. 4, see Figs. 1-3, each layer is reconstituted to comprise good dies] embedded in a second silicon matrix gap fill material

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen and Chu as combined in view of Chandrasekaran et al. (US 20120276716 A1) hereafter referred to as Chandrasekaran
In regard to claim 23 Shen and Chu as combined does not specifically teach further comprising singulating a plurality of 3D reconstituted chips.
See Chandrasekaran paragraph 0079 “reconstituted wafer and the tier one wafer are bonded together” “the bonded wafer stack is diced or singulated to form individual dies”.
Thus it would be obvious to modify Shen to include further comprising singulating a plurality of 3D reconstituted chips.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to increase volume and efficiency by using wafer processing followed by dicing to the size required.
Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. 

The Examiner responds that claim 1 is much broader than original claim 8 and that in view of Chu claim 1 is shown to be obvious.
On page  14, 15 with respect to claims 20-21 Applicant argues  that Chen et al. does not disclose or suggest the method of fabricating a reconstituted wafer of amended independent claim 20 including, inter alia, “wherein the gap fill material comprises a silicon matrix”.
The Examiner responds that  in view of Chu claim 20 is shown to be obvious.
On page  14, 15 with respect to claims 22-23 Applicant argues  that “cited references do not disclose or suggest the wafer on wafer process of amended independent claim 22 including, inter alia, “wherein the first reconstituted wafer of known good dies includes an array of dies embedded in a silicon matrix gap fill material””.
The Examiner responds that  in view of Chu claim 22 is shown to be obvious.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Srinivasan (US 20180350595 A1) paragraph 0004, 0020-0022 “a hydrogen-rich amorphous silicon matrix is deposited by flowable chemical vapor deposition (FCVD) to fill trenches and voids in a patterned substrate”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764.  The examiner can normally be reached on M-F 8:00-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818